NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                 JOSEPH DEMITRIUS PORRAS, Appellant.

                             No. 1 CA-CR 15-0143
                               FILED 5-12-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-445678-001
                  The Honorable Jose S. Padilla, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Christopher V. Johns
Counsel for Appellant

Joseph Demitrius Porras
Appellant
                             STATE v. PORRAS
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Patricia A. Orozco joined.



P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Joseph Demitrius Porras has advised us that he has been unable to discover
any arguable questions of law after searching the entire record, and has
filed a brief requesting us to conduct an Anders review of the record. And
Porras took the opportunity and filed a supplemental brief.

                                   FACTS1

¶2            The Phoenix Police Department responded to complaints that
a person, later identified as Porras, was running in and out of traffic. When
the officers arrived, Porras gave them a false name and, after the officers
asked again, fled the scene, ignoring commands to stop. The officers
followed Porras in their vehicles, but Porras continued to run, ignoring the
emergency lights and sirens. Porras eventually stopped, picked up two
broken stone pavers, and threw one of the pavers at Officer Stephen Lewis,
who was walking toward him. Officer Lewis moved and avoided being hit,
and Porras turned and walked away, carrying the second paver. The
officers then used a Taser on Porras, and arrested him.

¶3           Porras was indicted for one count of aggravated assault, a
class 2 dangerous felony. At trial, Porras waived his right to counsel, and
was allowed to represent himself. The jury found Porras guilty. Because
he was on probation and had a felony conviction, he was subsequently
sentenced to 15.75 years in prison, and was given 512 days of presentence



1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).



                                       2
                             STATE v. PORRAS
                            Decision of the Court

incarceration credit.2 Porras appeals, and we have jurisdiction over this
appeal pursuant to Article 6, Section 9, of the Arizona Constitution, and
Arizona Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031, and -
4033(A)(1).3

                               DISCUSSION

¶4            Porras, in his supplemental brief, challenges the authenticity
of the evidence presented during trial, and argues he was deprived of his
Sixth Amendment right to cross examine the witnesses against him.
Because he did not raise the issues with the trial court, we review for
fundamental error. See State v. Henderson, 210 Ariz. 561, 567, ¶ 19, 115 P.3d
601, 607 (2005).

¶5           On appeal, Porras questions the authenticity of the trial
evidence and argues the evidence was inconsistent, fraudulent, and
tampered with. Specifically, he contends that Officer Lewis committed
perjury by testifying that he did not arrest Porras, and that the pictures
submitted into evidence were counterfeit.

¶6               A trial court determines, if an objection is made, whether
evidence is relevant and should be admitted for jury consideration. See
Ariz. R. Evid. 401. Similarly, if an evidentiary motion challenges the
authenticity of evidence, the court has to determine whether the record
contains sufficient evidence to support a jury finding that the proffered
evidence is what its proponent claims it to be under Arizona Rule of
Evidence 901. See State v. Lavers, 168 Ariz. 376, 386, 814 P.2d 333, 343 (1991)
(citations omitted). Once the evidence is admitted, an opponent may still
contest its genuineness and authenticity, but the trier of fact, a jury,
determines the weight it will be given. State v. Irving, 165 Ariz. 219, 223, 797
P.2d 1237, 1241 (App. 1990) (citation omitted). Because the jury, as the trier
of fact, is in the best position to weigh the evidence and judge the credibility
of witnesses, State v. Hoskins, 199 Ariz. 127, 149, ¶ 97, 14 P.3d 997, 1019
(2000) (citation omitted); State v. Cid, 181 Ariz. 496, 500, 892 P.2d 216, 220


2 At the time of this offense, Porras was on probation in CR 2005-006245.
After the jury found him guilty in this case, his probation was revoked, and
he was sentenced in CR 2005-006245 to 3.5 years in prison, with 756 days of
presentence incarceration credit, which was to be served concurrently with
the sentence in this case.
3 We cite the current version of the applicable statutes unless otherwise

noted.

                                       3
                              STATE v. PORRAS
                             Decision of the Court

(App. 1995) (citations omitted), we will neither re-weigh the evidence on
appeal, nor substitute our judgement for the jury’s. See State v. Romanosky,
162 Ariz. 217, 226, 782 P.2d 693, 702 (1989).

¶7              In this case, the evidence was offered and admitted, Porras
testified that the officers were lying, and the jury had to then determine the
facts, and determine whether the State proved each element of the offense
beyond a reasonable doubt. The court did not commit error by admitting
the evidence and letting the jury consider it. Moreover, Porras has not
demonstrated any prejudice in the admission of the evidence, other than
his claim that the evidence resulted in his conviction. Consequently, we
find no fundamental prejudicial error. See Henderson, 210 Ariz. at 567-68, ¶
20, 115 P.3d at 607-08.

¶8            Porras also argues he was denied the opportunity to cross-
examine and question Officer Lewis. His assertion is belied by the record.
When Porras started his cross-examination of the officer and referred to
documents or exhibits, at the State’s request, the court asked Porras to use
the exhibits marked for the record, so the witness would know which report
Porras was referring to. See Ariz. R. Evid. 611(a)(1), (2) (stating court should
exercise reasonable control over the mode and order of presenting evidence
so as to make the procedures effective for determining truth and avoid
wasting time). Moreover, the record indicates he cross-examined Officer
Lewis both after direct examination, and again after re-direct examination.
Consequently, we find no error, much less fundamental prejudicial error.

                            REVERSIBLE ERROR

¶9            We have read and considered Porras’ supplemental brief, and
have searched the entire record for reversible error. We find none. See Leon,
104 Ariz. at 300, 451 P.2d at 881. All of the proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. The record, as
presented, reveals that Porras voluntarily waived his right to counsel
during the trial phase, but was supported by appointed advisory counsel
who assisted him during trial. After the verdict, the court, finding that
Porras was not sufficiently familiar with the legal concepts and arguments
to proceed pro per, appointed counsel to represent him during sentencing.
And the sentences imposed were within the statutory limits.




                                       4
                            STATE v. PORRAS
                           Decision of the Court

¶10            After this decision is filed, counsel’s obligation to represent
Porras in this appeal has ended. Counsel must only inform Porras of the
status of the appeal and Porras’ future options, unless counsel identifies an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57
(1984). Porras may, if desired, file a motion for reconsideration or petition
for review pursuant to the Arizona Rules of Criminal Procedure.

                              CONCLUSION

¶11           Accordingly, we affirm Porras’ conviction and sentence.




                                :ama




                                       5